Citation Nr: 1825605	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome (claimed as chronic low back pain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1966 to June 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a notice of disagreement (NOD) in November 2013 and the RO issued a statement of the case (SOC) in October 2014.  The Veteran filed a substantive appeal (via a VA Form 9) in October 2014.  Jurisdiction was transferred to the RO in San Diego, California. 

In the Veteran's October 2014 substantive appeal, he requested a Board hearing at the RO.  However, in January 2015 statement, the Veteran indicated that he wanted to withdraw his hearing request.  Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704 (d) (2017).

During the pendency of the appeal, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).  In an October 2014 rating decision, the RO granted the Veteran service connection for PTSD and assigned a 70 percent rating effective November 18, 2013.  The RO also granted service connection for CAD associated with herbicide exposure and assigned a 60 percent rating effective February 17, 2012.  The Veteran filed a NOD with the assigned ratings in October 2014 and a SOC was issued in December 2014.  However, the Veteran did not file a substantive appeal.  In November 2015, the Veteran's representative submitted an Informal Hearing Presentation (IHP) which indicated that the Veteran disagreed with the ratings for his service-connected PTSD and CAD, however a timely substantive appeal was never submitted, and therefore the Veteran's claims for higher ratings for his service-connected PTSD and CAD are not on appeal. 

As previously noted the issues of entitlement to higher ratings for PTSD and CAD have been raised by the record in the November 2015 IHP, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent a VA examination in April 2012, an additional opinion to determine the nature and etiology is required to decide the claim for service connection for IVDS. 

With regard to the Veteran's claimed IVDS, he has alleged that such began in or was caused by his service.  The Veteran's service treatment records document complaints of and treatment for back pain and strain.  Post-service treatment records reflect complaints of back pain and a diagnosis of IVDS.  In April 2012 the Veteran underwent a VA thoracolumbar spine disability benefits questionnaire and examination.  The examiner confirmed the Veteran's IVDS diagnosis.  The examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that service treatment records from February 1969 indicated an impression of lumbo-sacral strain, chronic, with no evidence of nerve root irritation, and November 1969 records indicated that the Veteran had low back pain.  The examiner opined that the records and exam indicated that the Veteran's back condition was less likely than not incurred in or caused by the claimed in service injury.  However, the examiner provided no rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore, on remand, an examination with an etiology opinion which includes a rationale should be obtained.

Due to the amount of time which will pass on remand, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his IVDS.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's IVDS is related to the Veteran's military service, to include his noted back pain and strain in service.  

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




